Mr. Justice Aldrey
delivered the opinion of the court.
Juan José Pacheco brought an action in the Municipal Court of Yauco against Adolfo Nones to recover damages in the sum of $475. The defendant was summoned at the Rufina central in the municipality of Gruayanilla, which forms -a part of the municipal judicial district of Ponce and is beyond the jurisdiction of the Municipal Court of Yauco, both municipalities being within the jurisdiction of the District Court of Ponce. Ten days after the service of the summons, and the defendant not having pleaded to the complaint, the, plaintiff asked the clerk of the Municipal Court of Yauco to note the default of Nones and enter judgment against him. The clerk refused to comply with the request on the ground that the defendant had twenty days within which to plead, because he had been summoned outside of the municipal district of Yauco, and that period had not expired. Thereupon plaintiff Pacheco petitioned the District Court of Ponce for a writ of. mandamus to compel the said clerk to do what he had requested of him. The district court, after hearing the clerk, commanded him peremptorily to note the default' of Nones and enter judgment' against 'him, which order was appealed from to this court by the' 'saitf clerk.'
*720In view of tlie facts stated, the only question is whether defendant Nones had twenty days within which to plead to the complaint, or only ten days, and this question depends upon the construction to be given to the word “district” as used in section 89 of the Code of Civil Procedure.
Subdivision 3 of that section prescribes that the summons directed to the defendant must contain “a direction that the defendant appear and answer the complaint within ten days, if the summons is served within the district in which the action is brought; within twenty days if served out of the district, but in the Island of Porto Pico, and within forty days if served elsewhere.”
For the proper construction of that statute we must bear in mind that the Code of Civil Procedure was adopted on March 1, 1904, for governing civil proceedings in the district courts and that it is applied to that class of cases prosecuted in the municipal courts because no special rules were enacted for the latter courts and the Act of March 10, 1904, reorganizing the judiciary, provided that proceedings in municipal courts must be conducted according to the rules and proceedings in force in the district courts.
Hence, the district referred to by the legislators in the said section was the judicial district of the respective district courts, and when a summons issued by a district court is served within its jurisdictional territory the defendant lias only ten days within which to plead to the complaint. Consequently, whenever a defendant is summoned within the jurisdiction of a district court, whether the summons issued from the district court or from- any of the- municipal courts within its jurisdiction, the defendant has only ten days within which to appear and answer. To hold otherwise would establish the absurdity that a defendant may be given a longer time to answer when the action is brought in a municipal court, in which the amount in controversy can 'not exceed *721five hundred dollars, than when he is sued for a larger amount in a district court; therefore the fact that the summons may he served out of the jurisdiction of the municipal court, but within that of the district court, can not alter this construction. The fact that the summons directs that the defendant must appear before a certain municipal court can not affect the construction to be given to the meaning of the word “district” as used by the legislators, nor can it be understood to mean a municipal judicial district for the purpose of determining the time within which a defendant must appear and answer. It is true, as alleged by the appellant, that, in accordance with section 82 of the said code, if the district in which the action is commenced is not the proper district for the trial, the defendant may demand that the trial be had in the proper district, but, this right being given to all defendants in actions before municipal courts as well as before district courts, it is clear that in this connection the word “district” can not have the same meaning as we have construed it to have in section 89., In section 82 it must be understood to refer to the .district of a municipal or of a district court, as the case may be. Otherwise a. right granted by law in actions before one court or the other would be destroyed.
It has been suggested that, considering the lack of clearness in the law and the language used in the summons, a defendant residing in another municipal district, although within the same judicial district, might believe in good faith that he had twenty days within which to answer or demur, and upon appearing for that purpose might find that his default had been entered for his failure to appear within ten days. But if such a thing should happen in practice,' it is sure that the court, in the exercise of the powers conferred upon it by law and upon being satisfied of the good faith of the defendant, would open the default and allow the defendant to file his pleading.
*722The cases of Orcasitas v. Márquez et al., 19 P. R. R. 454, and Ortiz v. Gómez, 21 P. R. R. 480, throw no light upon this matter.
The judgment appealed from must he

Affirmed.

Justices Wolf and del Toro concurred.
Chief Justice Hernández and Justice Hutchison dissented.